Citation Nr: 0418304	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-32 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1972.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).  


FINDINGS OF FACT

1.  The veteran has a current medical diagnosis of cirrhosis 
of the liver from hepatitis C.

2.  There is no competent medical evidence of hepatitis 
infection during the veteran's active military service.

3.  The medical evidence of record does not show that the 
veteran had any tattoos during service.

4.  The evidence of record reveals that the veteran had a 
history of post-service intravenous drug use.

5.  There is no medical evidence of record relating hepatitis 
C to military service or to any incident therein.


CONCLUSION OF LAW

Hepatitis C was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to the claim for service connection in a 
letter dated July 2002.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim and obtained a current VA 
examination to obtain the necessary medical evidence to rate 
the veteran's disability.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

II.  Service Connection 

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304 
(2003).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d) (2003); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Cirrhosis of the liver may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of at least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2003).  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hepatitis C during service or 
cirrhosis of the liver within a year of service; (2) whether 
he has a current hepatitis C disability; and, if so, (3) 
whether the current disability is etiologically related to 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for all of the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 


The veteran's service medical records appear to be complete.  
These records reveal that the veteran was separated from 
service as the result of Medical Board proceedings because he 
had been diagnosed with epilepsy and had several grand mal 
seizures during service.  In August 1971, a separation 
examination of the veteran was conducted in conjunction with 
the Medical Board proceedings.  This examination report 
indicated that the veteran's skin was examined and that no 
tattoos were noted.  

Three months after service discharge, VA hospital records 
dated in May 1972 reveal that the veteran was admitted for a 
liver biopsy.  He was admitted with a one-week history of 
nausea, vomiting, diarrhea, malaise, and jaundice.  The 
veteran reported having taken illegal intravenous drugs with 
a shared needle five months prior to, and three weeks prior 
to, the onset of symptoms.  Physical examination and liver 
biopsy was conducted and the diagnosis was "viral 
hepatitis."  A diagnosis of cirrhosis of the liver not made 
at that time.  

VA medical treatment records dated in 2002 reveal treatment 
for hepatitis C.  In January 2002 the veteran was noted to be 
positive for hepatitis C.  A January 2002 hepatitis C risk 
assessment identified several risk factors for the veteran's 
hepatitis C.  The risk factors were identified as a history 
of:  injecting street drugs, tattoos, and multiple sexual 
partners.  The veteran indicated that he did not drink 
alcoholic beverages to excess or that he had a history of 
having a blood transfusion.  However, a March 2002 VA 
treatment record indicted that the veteran had hepatic 
cirrhosis and an history of alcohol abuse.  

A VA hospital records dated in July 2002 reveal that the 
veteran was diagnosed with cirrhosis of the liver due to 
hepatitis C.  Current symptoms included spider angiomas and 
mild jaundice.  These records also indicate that the veteran 
had a history of alcohol abuse and of surgery to his left 
hip.  In VA hospital records dated later in July 2002 the 
veteran indicated that he 

had icteric hepatitis within a month 
after discharge from the military in 
1972.  He does not recall [intravenous 
drug use] and has tattoos.  He feels he 
was told he had [non-A, non-B] hepatitis 
but denies later in life being told about 
liver problems until January 2001.  He 
may have had blood transfusion in the 
1980s with some left hip/pelvis surgery.  

The accompanying blood test results reveal that the veteran 
had a remote hepatitis B infection, and skin examination 
revealed the presence of multiple tattoos.  

In February 2004, the veteran presented sworn testimony at a 
hearing which was held before the Board pursuant to 
38 U.S.C.A. § 7107(b) (c) (West 2002).  The veteran testified 
that he was told he had non-A, non-B hepatitis when he was 
hospitalized in 1972 at a VA medical center.  He stated that 
during service in 1971 he and some friends did homemade 
tattoos on themselves with a shared needle.  He also 
testified that he had never used intravenous drugs.  

Applicable regulations state that direct service connection 
"may be granted only when a disability  . . . was incurred 
or aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs."  38 C.F.R. § 3.301(a) (2003).  

Abuse of drugs is not in the line of duty and is considered 
to be willful misconduct.  Moreover, the applicable law and 
regulations state that service connection "may be granted 
only when a disability  . . . was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a) (2002)(emphasis added).  

The preponderance of the evidence is against the veteran's 
claim for service connection for hepatitis C.  The evidence 
of record shows that the veteran received VA hospital 
treatment for a bout of viral hepatitis in May 1972, 
approximately 3 months after he separated from service.  The 
medical records from this time reveal that the veteran had 
been abusing intravenous drugs with shared needles and that 
the onset of symptoms occurred approximately one week after 
his most recent drug use.  Subsequent medical evidence 
reveals that it was not until 2001 that the veteran was 
diagnosed as having cirrhosis of the liver and hepatitis C.  
The veteran has given inconsistent medical history related to 
his hepatitis risk factors.  In the recent VA hearing he 
denied a history of drug abuse.  However, a history of 
intravenous drug abuse has been noted on numerous occasions 
during the treatment of the veteran's hepatitis over the 
years.  The veteran asserts that he was infected with the 
hepatitis C virus as a result of receiving a tatoo during 
service, but there is no evidence that the veteran had any 
tattoos during service.  Specifically, his separation 
examination report indicates that his skin was examined and 
no tattoos were present.  

The evidence of record reveals that the veteran currently has 
cirrhosis of the liver as a result of hepatitis C.  There is 
no competent medical evidence of record showing that the 
veteran had hepatitis during service or that he received a 
tatoo or blood transfusion during service that the current 
diagnosis of hepatitis C has been related to.  There is 
simply no evidence of record linking the veteran's current 
hepatitis C to his military service or to any incident 
therein.  As such, service connection must be denied.  


ORDER

Service connection for hepatitis C is denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



